Per 
Curiam:

Philip B. Perlman, then Solicitor General, Acting Solicitor General Stern, Philip Elman and Morton Hollander for appellant.
Carl McFarland, Ashley Sellers, Raymond S. Smethurst and Kenneth L. Kimble for appellees.
The motion to vacate is granted. The judgment is vacated and the case is remanded to the United States District Court with directions to dismiss the complaint upon the ground that the case is moot. Snyder v. Buck, 340 U. S. 15.
Mr. Justice Clark took no part in the consideration or decision of this case.